Citation Nr: 0814753	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-15 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to August 
1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2004 rating decision in which the RO in Togus, 
Maine denied the veteran's claims for service connection for 
PTSD and peripheral neuropathy.  In July 2004, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in May 2005, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in May 2005.

During the course of the appeal, the veteran's claims file 
was transferred to the RO in Providence, Rhode Island; hence, 
that RO now has jurisdiction over the appeal.  

In April 2007, the veteran testified during a hearing before 
a Decision Review Officer (DRO) at the RO; a transcript of 
that hearing is of record.

The Board's decision on the claim for service connection for 
PTSD is set forth below.  However, the claim for service 
connection for peripheral neuropathy is currently affected by 
a stay imposed by the VA Secretary.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagrees with the 
Court's decision in Haas and has appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of VA imposed a 
stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include 
those, such as this one, based on herbicide exposure in which 
the only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any claims that have been 
stayed-to include the claim for service connection for 
peripheral neuropathy in this appeal-will be resumed.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Competent and persuasive medical evidence establishes 
that the veteran does not meet the criteria for a diagnosis 
of PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38  
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a September 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for PTSD, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The June 2004 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the September 2003 letter.  A March 2006 letter 
provided the veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  After issuance of the March 
2006 letter, and opportunity for the veteran to respond, the 
July 2007 supplemental SOC (SSOC) reflects readjudication of 
the claim.  Hence, the veteran is not shown to be prejudiced 
by the timing of the latter notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

Further, although the veteran has not explicitly been advised 
to provide any evidence in his possession that pertains to 
his claim for service connection for PTSD, the claims file 
reflects that he has submitted evidence in support of his 
claim. Given that fact, as well as the RO's instructions to 
him, the Board finds that the veteran has, effectively, been 
put on notice to provide any evidence in his possession that 
pertains to the claim. Accordingly, on these facts, the RO's 
omission is harmless. See Mayfield, 20 Vet. App. at 543. 
 
The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent documentary 
evidence associated with the claims file consists of the 
veteran's service medical records, service personnel records, 
VA and private treatment records, and the report of a 
February 2004 VA examination.  Also of record and considered 
in connection with the claim is a transcript of the April 
2007 DRO hearing as well as various statements provided by 
the veteran, lay statements, and statements from his 
representative, on his behalf.  

The Board notes that, as evidenced in December 1999 
correspondence from the RO to the veteran, the veteran is 
receiving Social Security benefits.  The Social Security 
Administration (SSA) decision is not of record; however, as 
will be discussed below, the claim for service connection is 
being denied because there is no competent, probative 
evidence of current PTSD.  A December 2003 report of contact 
reflects that the veteran himself stated that he did not have 
a diagnosis of PTSD and was not receiving any treatment for 
PTSD.  As such, the record does not indicate that the veteran 
was awarded SSA benefits for PTSD, and there has been no 
argument that the SSA records are pertinent to this claim so 
to require that additional adjudication resources be expended 
to obtain these records.  See 38 U.S.C.A. § 5103A(b),(c); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).   Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.   
38 C.F.R. § 3.304(f) (2007).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2007).  

Considering the claim for service connection in light of the 
above, the Board finds that the claim must denied because the 
competent and probative evidence establishes that the first 
criterion for a grant of service connection for PTSD is not 
met.

Service medical records reflect that the veteran reported 
mild nervousness on induction examination in January 1965, 
however, psychiatric clinical evaluation was normal.  The 
service medical records are negative for any other 
psychiatric complaints.  Psychiatric clinical evaluation on 
separation examination in July 1968 was also normal.  

Records of private treatment from October 1979 to March 2007 
are negative for diagnosis of or treatment for PTSD.  

Records of VA treatment from March 1998 to April 2007 are 
also negative for diagnosis of or treatment for PTSD. 

A December 2003 report of contact reflect that the veteran 
stated that he did not have a diagnosis of PTSD and was not 
receiving any treatment.  He reported crouching behind 
buildings when he heard loud noises at a country fair, but 
had not received any treatment.  

The veteran was afforded a VA examination to evaluate his 
claimed PTSD in February 2004.  The examiner acknowledged 
review of both the claims file and the chart prior to 
interviewing the veteran.  The examiner noted that the 
veteran's files revealed that he served in the Navy, 
including service on the U.S.S. Vance off the shore of 
Vietnam.  The veteran reported that he saw combat and was in 
a war zone in Vietnam.  He stated that he was anxious 
regarding his military service because he was required to 
file "phony location reports" and was worried about the 
consequences.  He also stated that he was part of a relief 
crew that went into the river on a reconnaissance search, and 
was worried about attack and mine explosions, and added that 
he heard of attacks where everyone had been lost.  

The veteran described seeing a doctor for some emotional 
problems and problems with memory in the early 1990s, which 
the physician told him was possibly related to depression.  
He added that he also had some marital counseling, but denied 
other psychiatric treatment or counseling, and stated that he 
was not currently in psychiatric treatment or counseling.  On 
examination, the veteran was fully oriented and denied 
hallucinations.  There was no evidence of delusions.  Speech 
was slow but within normal limits.  He reported passive 
suicidal ideation in the past, but denied any current plan or 
intent.  He denied any homicidal ideation, but reported that 
he got angry because of frustration with physical 
limitations.  He described his mood as "great" and 
displayed a full range of affect.  He reported that he had 
infrequent intrusive thoughts of Vietnam in the past few 
years.  He added that he had nightmares now and then, but 
added that they were nondescript and, at times, not 
disturbing.  He could not remember any flashbacks, but 
indicated that he avoided fireworks and noisy events.  

The examiner opined that the veteran did not meet full 
criteria for PTSD in that he did not experience full range of 
recurrent symptoms related to his military experiences, 
although he did have some symptoms of anxiety.  The Axis I 
diagnoses were anxiety disorder, not otherwise specified, and 
depression, not otherwise specified.  

During the April 2007 DRO hearing, the veteran indicated that 
loud noises bother him and stated that he had not received 
any psychiatric treatment since the February 2004 VA 
examination.  

As the foregoing medical evidence clearly demonstrates, there 
is no competent medical evidence of a current diagnosis of 
PTSD.  In the absence of current medical evidence of PTSD 
diagnosed in accordance with the diagnostic criteria for the 
condition set forth in DSM-IV, there is no basis for a grant 
of service connection.  

In his regard, the Board emphasizes that Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as 
here, the competent and persuasive medical evidence 
establishes that the veteran does not have the claimed 
disability upon which to predicate a grant of service 
connection, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As 
in this case, the first criterion for a grant of service 
connection for PTSD are not met, discussion of the remaining 
criteria of 38 C.F.R. § 3.304(f) is unnecessary.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's and his 
representative's oral and written assertions; however, none 
of this evidence provides a basis for allowance of the claim.  
As the appellant and his representative are not shown to be 
other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative opinion on a medical matter, such as whether the 
veteran's symptoms meet the diagnostic criteria for PTSD in 
accordance with DSM-IV.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


